DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the amendments of claim(s) 1, 17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding the fixing mechanism have been fully considered but they are not persuasive.
Applicant states that the locking arrangement in Kuyper “would not be suitable for securing a frame panel within a frame slot”, but does not provide any evidence for this claim. Applicant states that “The structural and safety requirements for locking a sliding door in place during taxi, take-off, and landing are far different than the requirements for fixing the panel within the frame slot of an aircraft seat unit”. What are these “far different requirements”? A sliding door within a slot is structurally the same as a panel within a slot. If there are structural differences, they are not evident and they are not in the claims.
Applicant also states that Kuyper does not teach “a fixing mechanism for fixing the panel within the frame slot, in a configuration providing a desired value of the aircraft seat unit variable width”. However, providing a single lockable position of the panel within the slot, as applicant admits Kuyper does, would provide “a desired value” of the panel position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz et al (“Baatz”) (US 20060170261 A1) in view of Kuyper et al (“Kuyper”) (US 20170106980 A1) and Merensky (US 5553813 A).
For claim 1, Baatz discloses a kit of parts for assembling an aircraft seat unit (Fig. 2), the kit of parts comprising:
- a frame provided with a slot (Fig. 3, frame 70 with slot 73),
- a panel (6) for forming at least part of a shell of the aircraft seat unit and at least partially defining a footprint of the aircraft seat unit (Fig. 2), the panel having a first end (left end of 6) and a second opposite end (right end of 6), the first end being configured to be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the footprint of the aircraft seat unit has a variable dimension (Fig. 3, left end of 6 slides in and out of slot 73 a depth of l/2), and

The panel and slot of Baatz are provided along a longitudinal axis of the seat unit. Merensky teaches an aircraft seat unit (Fig. 3) in which the lateral dimension is adjustable by means of a member (rod 21) which slides within a slot (sleeve 46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by utilizing the panel and slot structure of the longitudinal wall to adjust a lateral dimension of the seat unit as disclosed by Merensky. One of ordinary skill in the art would have been motivated to make this modification to provide adjustment of the width of the seat unit to accommodate various seating arrangements, such as providing a different number of seats or wider seats for different classes, since it would have been a simple substitution of one known element (fixed wall) for another (adjustable wall) to obtain predictable results (providing an adjustment of the length of a wall in the dimension in which it is situated).
Additionally, Kuyper teaches a fixing mechanism for fixing a panel within a frame slot (Figs. 9-10, Para 0053), therefore providing a desired value (open or closed) of the variable dimension. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism for fixing a panel within a frame slot as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.
For claim 2, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein an interior width of the frame slot is wider than an exterior thickness of the first end of the panel (Fig. 3).
For claim 3, Baatz as modified discloses a kit of parts as claimed in claim 2, but does not disclose the dimensions of the slot and panel. However, it would have been obvious to one having ordinary skill In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 4, Baatz as modified discloses a kit of parts as claimed in claim 1, but does not disclose the dimensions of the frame slot. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the frame slot have a depth between 25mm and 300mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 7, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts further comprises a seat (Fig. 2, seat 5), for being provided within the footprint of the aircraft seat unit.
For claim 8, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts further comprises a piece of furniture (Fig. 2, seat 5), such as a side console, for being provided within the footprint of the aircraft seat unit.
For claim 9, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the footprint of the aircraft seat unit, at least partially defined by the panel, is substantially rectangular (Fig. 2 defined by width b and length L).
For claim 15, Baatz as modified discloses a kit of parts as claimed in claim 1, wherein the kit of parts is for assembling a business class aircraft seat unit or a first class aircraft seat unit (Para 0003, “offer reclining seat units for first-class cabin areas”).
For claim 16, Baatz as modified discloses a plurality of kits of parts as claimed in claim 1, for providing an aircraft cabin comprising a number of aircraft seat units (Fig. 2).
For claim 17, Baatz discloses an aircraft seat unit comprising a shell at least partially defining a footprint of the aircraft seat unit (Fig. 2), the shell comprising:
- a frame provided with a slot with a given depth (Fig. 3, frame 70 with slot 73),
- a panel (6) having a first end (left end of 6) and a second opposite end (right end of 6), the first end being inserted in the frame slot such that the first end is provided only partway along the depth of the slot (Fig. 3), and
- a fixing mechanism fixing the first end relative to the frame.
Baatz fails to disclose that the slot and panel extend in a lateral direction, and a fixing mechanism fixing the first end relative to the frame.
The panel and slot of Baatz are provided along a longitudinal axis of the seat unit. Merensky teaches an aircraft seat unit (Fig. 3) in which the lateral dimension is adjustable by means of a member (rod 21) which slides within a slot (sleeve 46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by utilizing the panel and slot structure of the longitudinal wall to adjust a lateral dimension of the seat unit as disclosed by Merensky. One of ordinary skill in the art would have been motivated to make this modification to provide adjustment of the width of the seat unit to accommodate various seating arrangements, such as providing a different number of seats or wider seats for different classes, since it would have been a simple substitution of one known element (fixed wall) for another (adjustable wall) to obtain predictable results (providing an adjustment of the length of a wall in the dimension in which it is situated).
Additionally, Kuyper teaches a fixing mechanism for fixing a panel within a frame slot (Figs. 9-10, Para 0053), therefore providing a desired value (open or closed) of the variable dimension. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism for fixing a panel within a frame slot as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.
For claim 18, Baatz as modified discloses an aircraft cabin comprising a plurality of aircraft seat units that are according to claim 17 (Fig. 2).
For claim 19, Baatz as modified discloses an aircraft cabin according to claim 18, wherein, in a row of aircraft seat units, two adjacent aircraft seat units of the row are made from a kit of parts (Fig. 2, two adjacent seat units).
For claim 20, Baatz as modified discloses a method of installing an aircraft seat unit, the method comprising the steps of:
- providing a kit of parts according to claim 1, and
- fixing the frame and panel together in the configuration providing the desired value of the aircraft seat unit variable dimension (Kuyper, Figs. 9-10, Para 0053).
For claim 21, Baatz as modified discloses a method of installing an aircraft seat unit, the method comprising the steps of:
- providing a frame provided with a slot (Fig. 3, frame 70 with slot 73),
- providing a panel (6) for forming at least part of a shell of the aircraft seat unit and at least partially defining a footprint of the aircraft seat unit (Fig. 2), the panel having a first end (left end of 6) and a second opposite end (right end of 6), the first end being configured to be slid in and out of the frame slot so as to provide a variable dimension from the frame to the second opposite end of the panel, such that the aircraft seat unit has a variable dimension (Fig. 3, left end of 6 slides in and out of slot 73 a depth of l/2),
Baatz fails to disclose:
- providing a fixing mechanism for fixing the panel and the frame,
- choosing a desired value of the aircraft seat unit variable dimension, and
- fixing the frame and panel together in a configuration providing that desired dimension.
However, Kuyper teaches a fixing mechanism for fixing a panel and a frame (Figs. 9-10, Para 0053). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having a fixing mechanism for fixing the panel and the frame and fixing the frame and panel with a desired dimension as disclosed by Kuyper. One of ordinary skill in the art would have been motivated to make this modification to secure the position of the panel within the frame.
Baatz fails to disclose that the slot and panel extend in a lateral direction.
The panel and slot of Baatz are provided along a longitudinal axis of the seat unit. Merensky teaches an aircraft seat unit (Fig. 3) in which the lateral dimension is adjustable by means of a member (rod 21) which slides within a slot (sleeve 46). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by utilizing the panel and slot structure of the longitudinal wall to adjust a lateral dimension of the seat unit as disclosed by Merensky. One of ordinary skill in the art would have been motivated to make this modification to provide adjustment of the width of the seat unit to accommodate various seating arrangements, such as providing a different number of seats or wider seats for different classes, since it would have been a simple substitution of one known element (fixed wall) for another (adjustable wall) to obtain predictable results (providing an adjustment of the length of a wall in the dimension in which it is situated).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of Kuyper and Merensky, further in view of Cailleteau (US 9067681 B2).
For claim 5, Baatz as modified fails to disclose that the frame slot has a depth configurable to extend from a first height to a second height, so that the panel can be slid in and out of the frame slot so as provide a variable height of aircraft seat unit from the frame to the second opposite end of the panel.
However, Cailleteau teaches an aircraft seat unit (Figs. 1-3), wherein a frame slot (pocket 30) has a depth configurable to extend from a first height (Fig. 2) to a second height (Fig. 3), so that the panel (20) can be slid in and out of the frame slot so as provide a variable height of aircraft seat unit from the frame to the second opposite end of the panel (Figs. 2-3 show variable height).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz as modified by having the frame also be of adjustable height as disclosed by Cailleteau. One of ordinary skill in the art would have been motivated to make this modification to provide variable height to accommodate various passenger privacy needs since it would have combining prior art elements (frame with variable width and a frame with variable height) according to known methods (providing a panel and slot) to yield predictable results (allowing for variable dimension in width and height).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of Kuyper and Merensky, further in view of Arnold et al (US 5131607 A).
For claim 6, Baatz as modified discloses a kit of parts as claimed in claim 1, but fails to disclose that the fixing mechanism is configurable to fix the panel at a plurality of locations within the frame slot.
However, Arnold teaches an adjustable seat unit wherein the fixing mechanism is configurable to fix the panel at a plurality of locations within the frame slot (Col 6, lines 8-11, “As shown by FIGS. 7 and 12-15, the seat assembly 12 includes a lock mechanism for locking it in both the narrower, coach-class configuration and the widened, business-class configuration”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz as modified by having the fixing mechanism fix the panel in a plurality of locations as disclosed by Arnold. One of ordinary skill in the art would have been motivated to make this modification to provide multiple widths of the seat unit for various seating configurations.

	
Claim 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz in view of Kuyper and Merensky, further in view of Druckman et al (“Druckman”) (US 20160298370 A1).
For claim 10, Baatz discloses a kit of parts as claimed in claim 1, wherein the kit of parts is for assembling two adjacent first and second aircraft seat units, wherein:
- the panel is for forming at least part of a shell of a first aircraft seat unit and at least partially defining a footprint of the first aircraft seat unit (Fig. 2, two seats),
While Baatz does disclose a center piece with two adjustable sections on either side, Baatz does not disclose that the center piece has two slots with two panels to be slid in and out of the slots. In other words, the slots and inserts are reversed in Baatz. However, Druckman teaches a first and second panel (20), and a frame (22) is provided with two slots (within 22), wherein a first end of the first panel is configured to be slid in and out of the first frame slot so as to provide a variable dimension from the frame to the second opposite end of the first panel, such that the footprint of a first aircraft seat unit has a variable dimension, and wherein a first end of the second panel is configured to be slid in and out of the second frame slot so as to provide a variable dimension from the frame to the second opposite end of the second panel, such that the second aircraft seat unit has a variable dimension (Figs. 3-12 show sliding mechanism),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having the center piece (6) be the frame with two slots on the sides and having the end pieces (70, 70’) be the panels that insert into the center frame section as disclosed by Druckman. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (slot and insert) for another (insert and slot) to obtain predictable results (providing adjustable length sections). Additionally, one of ordinary skill may be motivated to make this modification to have the outer sections (70, 70’) be made of a consistently thinner material for weight savings and ease of manufacturing.
Baatz as modified discloses the fixing mechanism is for fixing the first panel and the frame together in a configuration providing a desired value of the first aircraft seat unit variable dimension, and wherein the kit of parts further comprises a second fixing mechanism for fixing the second panel and the frame together in a configuration providing a desired value of the second aircraft seat unit variable dimension (Kuyper, Figs. 9-10, Para 0053).
For claim 11, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the frame has a first portion providing the first slot and a second portion providing the second slot, and wherein the first and second portions are co-planar (Druckman, Fig. 2).
For claim 13, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the first or second fixing mechanism comprises an insert member extending at least partially through both the frame and panel (Kuyper, Figs. 9-10, Para 0053, “When rotated further, or in the opposite direction, the handle magnets 82, 84 repel the bolt magnets 74, 76, thereby pushing the bolts into the slot 86”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz, Kuyper, Merensky, and Druckman, further in view of Dowty et al (“Dowty”) (US 20180281963 A1).
For claim 12, Baatz as modified discloses a kit of parts as claimed in claim 10, wherein the frame has a first portion providing the first slot and a second portion providing the second slot (each end of 6), but fails to disclose that and wherein the first and second portions are mounted at an angle to each other.
However, Dowty teaches first and second portions mounted at an angle to each other (Fig. 26F). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz as modified by having the end portions of 6 be mounted at an angle to each other as disclosed by Dowty. One of ordinary skill in the art would have been motivated to make this modification to provide a compact configuration with more room at the seat end and less room at the foot end of the seating area.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baatz, Kuyper, Merensky, and Druckman, further in view of Park (US 20090065643 A1).
For claim 14, Baatz as modified discloses a kit of parts as claimed in claim 10, but fails to teach that the first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins.
However, Park teaches a first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins (Para 0006, “layers of composite materials and/or core materials such as a honeycomb material”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baatz by having the first and/or second panel comprises a sandwich structure of a honeycomb core structure and one or more skins as disclosed by Park. One of ordinary skill in the art would have been motivated to make this modification to provide a strong and lightweight material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/17/2022